Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability 
  	 Claims 1-29 submitted on 3/8/2021 are pending for examination.  Claims 1-2, 4, 7-13, 18-20 were examined before and claims 3, 5-6, 14-17 and 21-29 are withdrawn.
Claims 3, 5-6, 14-17 and 21-29 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims  1-2, 4, 7-13, 18-20  and claims 3, 5-6, 14-17 and 21-29 as set forth in the Office action mailed on, 3/13/20 is hereby withdrawn and claims 3, 5-6, 14-17 and 21-29 are hereby rejoined with claims 1-2, 4, 7-13, 18-20 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
In a telephone conversation on 5/3/2021 and 5/26/21  with  Stephanie  Amoroso an agreement  is reached to amend claims  1-2,3, 5, 8-9, 13, 18, 21-22, 28-29, cancel 

Claims 1-11, 13, and 18-29 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Stephanie  Amoroso with telephone on 05/26/2021.

EXAMINER’S AMENDMENT
Cancel claims12 and 14-17.
Amend claims 1-2, 3, 5, 8-9, 13, 18, 21-22, 28-29 as follows:
Claim 1	Line 9, replace- the eukaryotic cell was capable of alcoholic fermentation before - with- the yeast  cell was capable of alcoholic fermentation before and after-
Claim 2	Lines 3-5, replace- an enzyme having NAD+dependent D-glucose-6-phosphate dehydrogenase activity and b)    an enzyme having NAD+dependent  with - the enzyme having the NAD+dependent D-glucose-6-phosphate dehydrogenase activity and b)    the  enzyme having the NAD+dependent -.
Claim 3, line 10, replace- the eukaryotic cell - with- the yeast cell-.
Claim 5, line 4, replace- the eukaryotic cell - with- the yeast cell-.



Claim 8	Line 3, replace- 60%, identity to SEQ ID- with- 60% sequence identity to the amino acid  sequence of SEQ ID-.
Claim 9	Lines 2-3, replace- 60%, at identity to SEQ ID- with- 60% sequence identity to the amino acid  sequence of SEQ ID-.
Claim 13, line 1, replace-  claim 12- with-  claim 1-.
Claim 18, line 2, replace-  eukaryotic cell is a pentose and glucose fermenting eukaryotic cell- with-   yeast cell is a pentose and glucose fermenting yeast cell -.
Claim 21, line 4, replace- eukaryotic - with- yeast -.
Claim 22, line 3, replace- eukaryotic - with- yeast -.
Claim 28, line 5, replace- eukaryotic - with- yeast -.
Claim 29, line 3, replace- eukaryotic - with- yeast -.

The following is an examiner’s statement of reasons for allowance:
Applicants have developed a new yeast cell that is genetically modified, to comprise one or more heterologous genes encoding a)    an enzyme having NAD+dependent D-glucose-6-phosphate dehydrogenase activity and/or
b)    an enzyme having NAD+dependent 6-phosphogluconate dehydrogenase activity; and/or c)    enzymes having, gluconolactonase (E.C. 3.1.1.17) gluconate kinase (E.C. 2.7.1.12) and NAD+dependent glucose dehydrogenase activities (E.C. 1.1.1.118); wherein the eukaryotic cell was capable of alcoholic fermentation before being genetically modified to comprise the one or more heterologous genes. Prior art 
b)    an enzyme having NAD+dependent 6-phosphogluconate dehydrogenase activity; and/or c)    enzymes having, gluconolactonase (E.C. 3.1.1.17) gluconate kinase (E.C. 2.7.1.12) and NAD+dependent glucose dehydrogenase activities (E.C. 1.1.1.118); wherein the eukaryotic cell was capable of alcoholic fermentation before being genetically modified to comprise the one or more heterologous genes.   As such new yeast cell that is genetically modified, to comprise one or more heterologous genes encoding a)    an enzyme having NAD+dependent D-glucose-6-phosphate dehydrogenase activity and/or b)    an enzyme having NAD+dependent 6-phosphogluconate dehydrogenase activity; and/or c)    enzymes having, gluconolactonase (E.C. 3.1.1.17) gluconate kinase (E.C. 2.7.1.12) and NAD+dependent glucose dehydrogenase activities (E.C. 1.1.1.118); wherein the eukaryotic cell was capable of alcoholic fermentation before being genetically modified to comprise the one or more heterologous genes and method of use of said yeast cell are  novel and non-obvious. 
Thus Claims 1-11, 13, and 18-29 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s

for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652